        Case 2:20-cv-01510-JDP Document 11 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODRICK JERMON SMITH,                             Case No. 2:20-cv-01510-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO STATE A CLAIM
14    L. O’BRIAN, et al.,
                                                        RESPONSE DUE WITHIN TWENTY-ONE
15                       Defendants.                    DAYS
16

17
            On September 29, 2020, the previously assigned magistrate judge screened plaintiff’s
18
     complaint and dismissed it for failure to state a claim. ECF No. 5. Plaintiff was granted thirty
19
     days to file an amended complaint. Id. On November 2, 2020, the court granted plaintiff’s
20
     motion for a thirty-day extension of time to file an amended complaint. ECF No. 10. Despite
21
     being granted that extension, plaintiff has not since filed an amended complaint.
22
            To manage its docket effectively, the court imposes deadlines on litigants and requires
23
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
24
     or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.
25
     Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,
26
     1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to
27

28
                                                       1
        Case 2:20-cv-01510-JDP Document 11 Filed 02/18/21 Page 2 of 2


 1   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 2   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 3            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 4   his failure to file an amended complaint. Plaintiff’s failure to respond to this order will constitute

 5   a failure to comply with a court order and will result in a recommendation that this action be

 6   dismissed. Accordingly, plaintiff is ordered to show cause within twenty-one days why this case

 7   should not be dismissed for failure to prosecute and failure to state a claim. Should plaintiff wish

 8   to continue with this lawsuit, he shall file, within twenty-one days, a first amended complaint.
     IT IS SO ORDERED.
 9

10
     Dated:      February 17, 2021
11                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
